     Case 1:16-cv-00150-DAD-BAM Document 54 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    GARY RAY BETTENCOURT,                             Case No. 1:16-cv-00150-DAD-BAM (PC)
10                       Plaintiff,                     ORDER DENYING MOTION FOR COPIES
11           v.                                         (ECF No. 53)
12    PARKER, et al.,
13                       Defendants.
14

15          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

16   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

17   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

18   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

19   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

20   Defendants have returned executed waivers of service, and their answers or other responsive

21   pleadings to the complaint are due on or before September 7, 2020. (ECF Nos. 50–52.)

22          Currently before the Court is Plaintiff’s motion, filed August 28, 2020, where he appears

23   to be seeking copies of all pleadings filed by the Attorney General in this action. (ECF No. 53.)

24   Plaintiff states that due to COVID-19, at this time his institution’s law library is only open on

25   occasion for legal copies, and only if inmates have a court order from a judge. Plaintiff states that

26   he has been contacted by Deputy Attorney General Jason R. Cale—defense counsel in this

27   action—by letter, requesting from Plaintiff copies of all dental records from 2014 to 2020, and

28   copies of all documents, including the original complaint, pleadings, and motions. Plaintiff
                                                        1
     Case 1:16-cv-00150-DAD-BAM Document 54 Filed 08/31/20 Page 2 of 2

 1   responded that all his dental files are privileged information and exempt from disclosure unless

 2   by court order, jury trial, or settlement conference. Plaintiff also responded that he cannot violate

 3   the Court’s order about discovery in good faith. (Id.)

 4          It is not clear to the Court what relief Plaintiff is seeking in this motion. Plaintiff is

 5   informed that, as Defendants have not yet responded to the complaint, the Court has not yet

 6   issued a discovery and scheduling order in this action, and discovery has not yet opened in this

 7   case. When the Court issues a discovery and scheduling order, that order will provide Plaintiff

 8   with additional information about how to proceed with discovery.

 9          If Plaintiff is requesting that the Court provide him with copies of documents filed by the

10   Defendants in this case, Plaintiff is informed that, aside from the executed waivers of service,

11   Defendants have not filed any documents. When Defendants file documents and motions with

12   the Court, they will serve Plaintiff with his own copies, and it will be Plaintiff’s responsibility to

13   keep those copies for his own use.

14          In addition, Plaintiff is informed that the Clerk of the Court does not ordinarily provide

15   free copies of case documents to parties, even those proceeding in forma pauperis. See Hullom v.

16   Kent, 262 F.2d 862, 863 (6th Cir. 1959.) Plaintiff is responsible for maintaining his own records

17   for this proceeding. Plaintiff is informed that the Clerk charges $0.50 per page for copies of

18   documents. See 28 U.S.C. § 1914(b). Copies of up to twenty pages may be made by the Clerk’s

19   Office at this Court upon written request, prepayment of the copy fees, and submission of a large,

20   self-addressed stamped envelope. Plaintiff should specifically identify which documents he
21   wants copied.

22          For the foregoing reasons, Plaintiff’s motion for copies, (ECF No. 53), is HEREBY

23   DENIED.
     IT IS SO ORDERED.
24

25      Dated:       August 31, 2020                            /s/ Barbara    A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
